UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6516



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILFREDO GONZALEZ LORA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-358-A)


Submitted:   April 8, 2003                    Decided:   May 15, 2003


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilfredo Gonzalez Lora appeals the district court’s orders

denying his motions for reproduction of personal legal papers, for

information   on   a   deported   government     witness,   and   for

reconsideration.   We have reviewed the record and the district

court’s opinions and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.     See United States

v. Lora, No. CR-98-358-A (E.D. Va. filed Feb. 15, 2002 & entered

Feb. 19, 2002; Mar. 15, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2